DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2017/0038978).
Consider claim 1, Li et al. discloses a method of performing data reduction, comprising: receiving a sequence of datasets to be written in a data storage system, the sequence of datasets including a candidate dataset and an adjacent candidate dataset; upon detecting a match between similarity hashes of the candidate dataset and a target dataset, performing a similarity assessment between the adjacent candidate dataset and an adjacent target dataset adjacent to the target dataset; and in response to the similarity assessment determining that the adjacent candidate dataset and the adjacent target dataset are similar to at least a predetermined degree, performing a data reduction operation on the adjacent candidate dataset with reference to the adjacent target dataset ([0003], [0021], [0023], [0039], [0041], [0044]-[0047], data is formed into blocks/chunks that have fingerprints/signature sketches calculated for them. These fingerprints/sketches are compared against these reference values to determine if they are identical or similar. The process continuous for every received block/chunk. Further a sequential search is performed to maximize match length. Deduplication is performed on identical or similar data.).
Consider claim 2, Li et al. discloses the method of claim 1, wherein performing the data reduction operation includes performing a dictionary-based compression of the adjacent candidate dataset based on the adjacent target dataset ([0003], [0021], [0023], [0039], [0041], [0044]-[0047], the use of a dictionary is described.).
Consider claim 3, Li et al. discloses the method of claim 2, further comprising: performing a second similarity assessment between a second-adjacent candidate dataset adjacent to the adjacent candidate dataset and a second-adjacent target dataset adjacent to the adjacent target dataset; and in response to the second similarity assessment determining that the second-adjacent candidate dataset and the second-adjacent target dataset are not similar to at least the predetermined degree, performing a data reduction operation on the second-adjacent candidate dataset without reference to the second-adjacent target dataset ([0003], [0021], [0023], [0039], [0041], [0044]-[0047], every block/chunk can be compared for similarity on and be subjected to deduplication no matter the result of an adjacent block/chunk. Further a block/chunk can have a reference to a different target block/chunk than one that is adjacent.).
Consider claim 4, Li et al. discloses the method of claim 3, wherein performing the data reduction operation on the second-adjacent candidate dataset includes performing a self-compression of the second-adjacent candidate dataset ([0003], [0021], [0023], [0039], [0041], [0044]-[0047], deduplication is considered a self-compression.).
Consider claim 5, Li et al. discloses the method of claim 1, wherein performing the similarity assessment includes: comparing multiple selected regions of the adjacent candidate dataset with multiple selected regions of the adjacent target dataset; and generating an estimation result based on matches between the selected regions of the adjacent candidate dataset and the selected regions of the adjacent target dataset ([0003], [0021], [0023], [0039], [0041], [0044]-[0047], multiple signature sketches can be compared for a block/chunk to determine similarity.).
Consider claim 6, Li et al. discloses the method of claim 5, wherein comparing the selected regions of the adjacent candidate dataset with the selected regions of the adjacent target dataset includes comparing hash values of the selected regions of the adjacent candidate dataset with hash values of the selected regions of the adjacent target dataset ([0003], [0021], [0023], [0039], [0041], [0044]-[0047], multiple signature sketches can be compared for a block/chunk to determine similarity.).
Consider claim 7, Li et al. discloses the method of claim 6, wherein the hash values of the selected regions of the adjacent candidate dataset are pre-computed by generating a similarity hash of the adjacent candidate dataset ([0003], [0021], [0023], [0039], [0041], [0044]-[0047], data is formed into blocks/chunks that have fingerprints/signature sketches calculated for them.).
Consider claim 8, Li et al. discloses the method of claim 6, wherein multiple hash values are generated from respective regions of the adjacent candidate dataset, and wherein the method further comprises selecting the selected regions of the adjacent candidate dataset as one of (i) N regions of the adjacent candidate dataset that produce N largest hash values or (ii) N regions of the adjacent candidate dataset that produce N smallest hash values ([0003], [0021], [0023], [0039], [0041], [0044]-[0047], signature sketches (1 byte long) of up to 8 are generated for regions of a block/chunk to determine similarity.).
Claims 10-12 are the apparatus claims to method claims 1, 2 and 5 above and are rejected in the same manner using the same rationale.
Claims 13-19 are the computer program product claims to method claims 1 and 3-8 above and are rejected in the same manner using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0038978).
Consider claim 9, Li et al. disclose wherein each region is at least 4 bytes long ([0046]), Further, Li et al. discloses that the similarity threshold n goes from 4-8 ([0041]) instead of at least 10. However, the similarity threshold of Li et al. is being used to determine how similar is acceptably similar for purposes of performing deduplication and the values of 4-8 are just indicators of how much of a difference is accepted. A value of 10 is very close to 8 and is merely a slightly more stringent determination of similarity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li et al. reference to have a similarity threshold slightly more stringent. Because doing so requires less delta compression and storage therefore improving system balance between saving space and system performance.
Claim 20 is the computer program product claims to method claim 9 above and is rejected in the same manner using the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited in the attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136